Title: From George Washington to the Board of War, 5 May 1779
From: Washington, George
To: Board of War



        Gentlemen.
Head Qrs—Middlebrook 5 May 1779.

In a letter from Colonel Brodhead, dated Fort McIntosh the 3d Ultimo, he has the following paragraph “There is a prodigious deficiency of Clothing and money in this department; some cloth has indeed been purchased in the State of Virginia, but the means of making it up are not provided; shoes and Linen cannot be had at any rate unless they are sent up by the clothier general.” He adds in another place “a deputy adjutant general, Deputy pay master Genl muster master and Inspector will be necessary in this department.”
As the troops under Colonel Brodhead must suffer the greatest inconveniencies if a supply is not furnished them, I thought it best to lay his representation as early as possible before the board, that it might have an opportunity to make a proper provision on the occasion.
With respect to an appointment of a Deputy Adjutant General and Inspector, I would beg leave to observe, that such officers do not appear to me essential in the western department. The force is too small to require the one; and the mode of war being of the desultory kind does not render the latter very material Nor is the duties of the office practicable as the troops will be situated.
As to the Deputy pay Master, and Muster Master, they are proper enough, and I would therefore recommend them to consideration. Colonel Brodhead in his letter expresses a desire to have his son appointed to one of these offices. This gentleman was early in the war, made prisoner, and is now in Philadelphia—But the Board will be able to inform itself better of his merit than I can, as his captivity has put this so much out of my power. I am Gentn
G.W.
